Citation Nr: 0828582	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefit purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran service on active duty from April 1943 to 
November 1945.  The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.

The appellant testified at a video conference hearing with 
the undersigned Veterans Law Judge on June 8, 2008.  A 
transcript of the hearing is of record.  The appellant 
requested, and was granted, 60 days from the date of the 
hearing to submit additional evidence.  No additional 
evidence was received by VA within this 60 day period.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007) due to the 
appellant's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran died in May 2004 at the age of 80 due to a 
heart attack as the result of arteriosclerotic heart disease 
(ASHD).  

2.  At the time of the veteran's death, service connection 
was in effect for dysthymia with anxiety disorder, not 
otherwise specified, rated as 30 percent disabling; and for 
the residuals of a right inguinal hernia repair, rated at no 
percent.   

3.  Neither ASHD nor diabetes mellitus was shown to have been 
clinically present during the veteran's period of service or 
until many years thereafter; neither was shown to have been 
due to claimed chemical exposure or other event or incident 
of his active service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

5.  Prior to his death, the veteran was not shown to have a 
diagnosis of PTSD due to any event of incident of his active 
service during World War II.  



CONCLUSIONS OF LAW

1.  The veteran did not have disability manifested by ASHD or 
diabetes mellitus due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  

3.  For accrued benefits purposes, the veteran did not have a 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f), 3.1000 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In June 2004, a letter was sent to the appellant by the RO in 
which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letters explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  


The Board notes that the appellant was not provided VCAA 
notice as to her accrued benefits claim.  All VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To meet its burden, VA can 
demonstrate, for example (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id.

A general review of the claimant's June 2008 video hearing 
testimony reveals that she exhibited knowledge of the 
information and evidence necessary to substantiate her claim 
for accrued benefits.  She also demonstrated knowledge of the 
veteran's service-connected disabilities and the need for 
evidence demonstrating the impact of the veteran's service-
connected disabilities on his death.  The Board also observes 
that the appellant received copies of the July 2004 rating 
decision and March 2006 Statement of the Case.  

These documents included a list of the disabilities for which 
the veteran was service connected at the time of his death.  
The Board notes that the appellant is represented in this 
case, and neither the appellant nor her representative has 
made any allegations concerning VA's duty to notify or assist 
in this case.  In short, the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Gordon v. Nicholson, 21 Vet. App. 270, 282-83 
(2007).

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
DIC claim or accrued benefits claim was granted.  However, as 
her claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board does not believe that referral of this case for 
a medical nexus opinion would be useful based on the 
evidence of record.  This will be discussed further 
hereinbelow.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her June 2008 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

For certain chronic disorders, including ASHD, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  


Analysis

The veteran died in May 2004 at the age of 80.  According to 
the Death Certificate, the immediate cause of death was heart 
attack due or as a consequence of ASHD.  No autopsy was 
performed.  No disability was listed as a condition 
contributing to death but not related to the immediate cause 
of death.  

At the time of his death, service connection was in effect 
for psychiatric disability, rated as 30 percent disabling, 
and right inguinal hernia repair, rated at a noncompensable 
level.  



Death Benefits Claim

It is asserted, including in connection with testimony at the 
hearing before the undersigned Veterans Law Judge in June 
2008, that the veteran was exposed to DDT on a regular and 
sustained basis in service in Asia during World War II and 
that this exposure caused diabetes mellitus that, in turn, 
led to the development of his fatal heart disease.  

The veteran had service in Asia during World War II; 
therefore, he was not presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

However, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease is due to service.  38 C.F.R. § 
3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Although there are no service treatment records on file, 
there is information on file taken from hospital admission 
cards during the veteran's period of service showing that he 
was treated for diarrhea in April 1944 and for an inguinal 
hernia in January and May 1945.  There is no evidence that 
the veteran had heart disease or diabetes mellitus during 
service, and the appellant has not contended otherwise.  

The initial medical evidence of ASHD is an August 1983 
statement from a private physician, who began treating the 
veteran in 1978, noted that he had undergone cardiac bypass 
surgery in 1979.  

The veteran's coronary artery disease was diagnosed on 
hospitalization at St. Francis Hospital in August 1984.  
Diabetes mellitus was initially noted even later.  The 
evidence of record shows that diabetes mellitus was initially 
noted until many years after service discharge.  When 
hospitalized in January 1993, he was noted to have an 
elevated blood sugar reading.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

On this record, the Board finds no basis for linking the 
veteran's fatal heart disease to any documented event or 
incident of his World War II service, to include claimed, but 
unspecified exposure to DDT or other chemicals while on 
active duty.  There also can be no demonstrated nexus between 
the ASHD requiring bypass surgery as early as 1979 and the 
diabetes mellitus shown to have been clinically manifested by 
elevated blood sugar levels in 1993.  

A nexus opinion based on speculation is not considered 
probative for the purpose of warranting service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).  

While the appellant is able to record her own personal 
observations in this case, a lay person is not considered 
competent to offer an opinion regarding matters, such as 
medical diagnosis or nexus, that require specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Here, without supporting competent evidence, her lay 
assertion alone are not sufficient to establish that a 
service-connected disability caused or contributed 
significantly in producing or accelerating the veteran's 
demise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training, or experience).  

Accordingly, the claim of  service connection for cause of 
death must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Accrued Benefits Claim

The appellant seeks accrued benefits in this case on the 
basis on the veteran's claim for service connection for PTSD.  

The veteran filed a claim for service connection for PTSD in 
June 2003, which was pending at the time of his death in May 
2004.  A July 2004 rating decision denied service connection 
for PTSD.  The appellant timely appealed.  

Here, the law provides that, upon the death of a veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of the veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121, 
as in effect prior to December 16, 2003; 38 C.F.R. § 3.1000 
(2007).  

By statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  

This change applies only to cases involving events occurring 
on or after the date of enactment, December 16, 2003.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 
5121(a).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  

Only evidence contained in the claims file at the time of the 
veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).See also VAOPGCPREC 
6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 
(1992) regarding certain financial information.  

In this instance, the appellant, as the surviving spouse of 
the veteran, has standing to pursue the claim for accrued 
benefits.  In addition, the record reveals that the veteran 
had a claim for service connection for PTSD pending before VA 
at the time of his death in May 2004.  Moreover, the 
appellant filed her claim within a year of the veteran's 
death.   

The Board notes, however, that the appellant's claim for 
accrued benefits based on service connection for PTSD must be 
denied because the veteran would not have prevailed on the 
claim if he had not died.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

There is no diagnosis of PTSD on file, and a VA examiner 
concluded on psychiatric evaluation of the veteran in May 
2004, prior to his death, that he had dysthymia and anxiety 
due to service trauma, for which he was granted service 
connection by rating decision in July 2004, but did not meet 
all of the criteria required for a diagnosis of PTSD.  

As there is no diagnosis of PTSD due to service, including, 
the claim for accrued benefits must be denied.  

Because the preponderance of the evidence is against the 
appellant's accrued benefits claim, the doctrine of 
reasonable doubt is also not applicable to this issue.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for claimed PTSD for accrued benefit 
purposes is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


